DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending and examined below.

Allowable Subject Matter
Claims 1-16 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 4925312 A discloses a digital control providing adaptive feedforward torque control for a robot having a plurality of arm joints. An electric motor drives each of the robot arm joints and a power amplifier supplies drive current to each motor under controlled operation. Each joint motor has feedback control loop means including position and velocity control loops driving a torque control loop in accordance with position commands to generate motor commands for controlling the associated power amplifier. The motion of said joint motor generates position and velocity feedback signals respectively for combination with the position and velocity commands to generate an error signal as a torque command for each of the torque control loops from the corresponding position and velocity control loops. Load force is sensed at the endmost robot joint. The actual load moment for each robot joint on the basis of the load force and the dynamic/kinematic data moment is computed for each robot joint on the basis of stored dynamic and kinematic data for the robot arm. The data 
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the processor is configured to: set an offset calculation period after resetting the force sensor; and perform an offset calculation operation for calculating a value based on the sensor output during the offset calculation period as an offset and a correction operation for subtracting the offset from the sensor output at the time of force detection after the elapse of the offset calculation period.
As per independent claim 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the processor is configured to: set an offset calculation period after resetting the force sensor; calculate a value based on an output of the force sensor during the offset calculation period as an offset; and subtract the offset from the output of the force sensor at the time of force detection after the elapse of the offset calculation period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666